                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DONALD A. PICKETT,

                         Plaintiff,
      v.                                           Case No. 19-cv-59-nj-pp

ARAMARK,

                        Defendant.
______________________________________________________________________________

  ORDER SCREENING PLAINTIFF’S AMENDED COMPLAINT (DKT. NO. 10)
______________________________________________________________________________

      This case is assigned to U.S. Magistrate Judge Nancy Joseph. On March

5, 2019, Judge Joseph issued an order screening the plaintiff’s complaint and

finding that he failed to state a claim. Dkt. No. 9. Judge Joseph gave the

plaintiff an opportunity to file an amended complaint, id. at 5, which he did on

April 1, 2019, dkt. no. 10.

      Although the plaintiff consented to Judge Joseph hearing and deciding

the case, the defendant has not yet had the opportunity to decide whether to

consent to magistrate judge authority because, until now, the court has not

decided whether the complaint should be served on the defendant. Because

both parties have not yet consented to the magistrate judge hearing the case,

the clerk’s office referred the case to this district judge to screen the amended

complaint and decide whether it should be served on the defendant. The court

will explain whether the plaintiff states a claim, then return the case to Judge

Joseph for further proceedings.

      As Judge Joseph explained in her March 5 order, the law requires the

court to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. Dkt. No. 9
                                         1
at 2 (citing 28 U.S.C. §1915A(a)). The court must dismiss a complaint if the

plaintiff raises claims that are legally “frivolous or malicious,” that fail to state

a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      The plaintiff alleges that he is a Protestant, which requires him to be on a

vegan diet; his religious beliefs prohibit him from consuming meat, animal

products or yeast. Dkt. No. 10 at 2. He explains that, when he arrived at the

Racine County Jail on November 21, 2018, he was placed on a vegan diet. Id.

Despite that designation, he alleges that he has not received a vegan tray since

he arrived. Id. at 2-3. The plaintiff asserts that he is expected to eat whatever

the kitchen sends him, including bread (which contains yeast), milk and grilled

cheese. Id. at 3. The plaintiff says that when he notified CO Foreman of the

problem, Foreman “called the kitchen/Aramark once again.” Id. He says that

Delanda Jones told him to eat what the kitchen sent or “don’t eat at all.” Id.

The plaintiff recounts an occasion on which he was given a grilled cheese

sandwich, even though his tray clearly was marked “vegan diet no meat or

dairy.” Id. He says he informed CO Eppers of the problem; when Eppers sent

for a new tray, the plaintiff again got a grilled cheese. Id. He didn’t eat that day,

“like many other days.” Id. The plaintiff says he’s written many complaints

about this and has not gotten a response. Id. at 4.

      The plaintiff names only Aramark as a defendant. Under §1983, a

plaintiff cannot sue a private corporate employer for the misconduct of its

employees unless the plaintiff can show “that his injury was caused by a

[corporate] policy, custom, or practice . . . .” Shields v. Ill. Dept. of Corrections,

746 F.3d 782, 796 (7th Cir. 2014). The plaintiff has not alleged that Aramark

had a policy, custom or practice of serving meat and dairy to vegan inmates,


                                           2
nor has he alleged a pattern of bad acts involving other vegan inmates that

would raise an inference of such a policy. It appears that the only reason the

plaintiff named Aramark as a defendant is because Aramark is the employer of

the kitchen staff who prepared his meals. On the allegations in this amended

complaint, the plaintiff may not proceed against Aramark.

      Although the defendant did not list Delanda Jones as a defendant, the

court will allow him to proceed against her on claims under the First

Amendment and the Religious Land Use and Institutionalized Persons Act,

based on his allegations that after he told Jones he could not eat the food he

had been served, she told him to either eat it or not eat at all. See, e.g., Koger v.

Bryan, 523 F.3d 789 (7th Cir. 2008). Although the plaintiff did not name Jones

in the caption of his complaint, the Seventh Circuit has instructed district

courts to liberally construe pro se complaints, which may include construing a

plaintiff to have named a defendant who is mentioned only in the body of the

complaint. Donald v. Cook Cty. Sheriff’s Dept., 95 F.3d 548, 559 (7th Cir.

1996).

      The court DISMISSES Aramark as a defendant based on the plaintiff’s

failure to state a claim against it.

      The court NAMES Delanda Jones as a defendant. The clerk’s office will

update the docket accordingly.

      The court ORDERS the U.S. Marshals Service to serve a copy of the

amended complaint and this order on defendant Delanda Jones under Federal

Rule of Civil Procedure 4. Congress requires the U.S. Marshals Service to

charge for making or attempting such service. 28 U.S.C. §1921(a). Although

Congress requires the court to order service by the U.S. Marshals Service, it

has not made any provision for either the court or the U.S. Marshals Service to


                                          3
waive these fees. The current fee for waiver-of-service packages is $8.00 per

item mailed. The full fee schedule is provided at 28 C.F.R. §§0.114(a)(2), (a)(3).

The U.S. Marshals Service will give the plaintiff information on how to remit

payment. The court is not involved in collection of the fee.

      The court ORDERS defendant Delanda Jones to file a responsive

pleading to the amended complaint.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      The court RETURNS this case to United States Magistrate Judge Nancy

Joseph for further proceedings.

      Dated in Milwaukee, Wisconsin, this 19th day of April, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         4
